Citation Nr: 1416188	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-11 434	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned in February 2012. 

In February 2012, the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal; there is an August 2012 rating decision but it is not for the issue on appeal and the Veteran has not appealed it.  


FINDINGS OF FACT

Resolving doubt in favor of the Veteran, his hypertension is secondary to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his hypertension is secondary to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that his hypertension is secondary to his service-connected diabetes mellitus; he testified that he was diagnosed with hypertension after his service-connected diabetes mellitus. 

In June 2009 the Veteran's private physician stated that the Veteran was treated in the medical clinic for diabetes mellitus for nearly a decade and he recently received a diagnosis of hypertension.  The private physician opined that the Veteran's hypertension was not a preexisting condition but rather was a complication of his diabetes mellitus.  

The Veteran was afforded a VA examination in July 2009; it was stated that he was diagnosed in March 2009 with hypertension.  The VA examiner stated that the Veteran's hypertension was not caused by or a result of diabetes mellitus and that there was no renal nexus with creatinine of 1.1.  She stated that diabetic nephropathy was present when creatinine was elevated with consistent albuminuria/proteinuria; he had a positive proteinuria in March 2009 and negative lab draws in March 2008 and June 2005.  It was stated that there were other factors that could cause positive proteinuria, to include strenuous exercise, and therefore, a diagnosis of microalbumniuria secondary to diabetes mellitus would necessitate a consistent elevation and not an intermittent elevation or isolated elevation.  This Veteran had an intermittent elevation and therefore, he did not have microalbuminuria or hypertension secondary to diabetes mellitus.  

In June 2010 the Veteran's private physician stated that he was diagnosed with hypertension many years after developing diabetes mellitus and that diabetes mellitus was a well-known cause of hypertension.  He opined that the Veteran's hypertension was a development from his diabetes mellitus.  

In August 2010, a private nurse and diabetes coordinator stated that the Veteran developed hypertension as a result of his Agent Orange diabetes mellitus but he had not yet developed kidney disease.  She stated that having diabetes mellitus increased the risk of developing high blood pressure and other cardiovascular problems and that hypertension occurred because of narrowing in the arteries.  Diabetes mellitus adversely affected the arteries and predisposing them to atherosclerosis (hardening of the arteries).  Atherosclerosis can cause high blood pressure, which if not treated, could lead to blood vessel damage, stroke, heart failure, heart attack, or kidney failure. 

In February 2012 the Veteran's private physician, who also provided the June 2009 and June 2010 opinions, stated that the Veteran began treatment at his clinic in 2009 and shortly after that he was diagnosed with diabetes mellitus by his VA health care providers.  Prior to that diagnosis he did not have any evidence of hypertension with normal blood pressure for a person without diabetes mellitus.  After having diabetes mellitus his systolic blood pressure was above the recommended threshold and he began antihypertensive therapy with Lisinopril due to renal protective effects.  In review of the Veteran's medical records, he had no other risk factors for developing hypertension other than his diabetes mellitus.  His weight remained neutral, he did not start smoking or use tobacco products, and he remained physical active.  

Generally, when a Veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.  

After a careful and considered review of the medical and lay evidence of record, the Board observes that there is a medical opinion of record (July 2009) against the Veteran's claim and medical opinions dated in June 2009, June 2010, August 2010, and February 2012 in favor of the Veteran's claim.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that all opinions proffered the history of the Veteran's diabetes mellitus and hypertension and the causes for hypertension, and they provided a complete rationale.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, there are no other possible etiologies provided.  Therefore, the Board finds that the evidence regarding a relationship between the Veteran's current hypertension and his diabetes mellitus to be in relative equipoise.  

After careful review of the record and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for hypertension secondary to diabetes mellitus is warranted.

      (CONTINUED ON NEXT PAGE)






ORDER

Service connection for hypertension secondary to diabetes mellitus is granted. 



____________________________________________
TANYA A. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


